Citation Nr: 1641278	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  15-26 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection coronary artery disease (ischemic heart disease).

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

4.  Entitlement to an initial disability rating in excess of 70 percent for major depressive disorder and anxiety.

5.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left hip with residual shrapnel.

6.  Entitlement to a disability rating in excess of 20 percent for residuals of a gunshot wound of the left buttocks. 

7.  Entitlement to an initial compensable disability rating for surgical scar of the left buttocks.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2012, July 2014, and February 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to an increased disability rating for degenerative joint disease of the left hip, residuals from gunshot wound of the left buttocks, surgical scar of the left buttocks, major depressive disorder and anxiety disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The RO denied the Veteran's claim to reopen entitlement to service connection for ischemic heart disease (claimed as coronary artery disease) in a February 2013 rating decision and the Veteran did not appeal this decision within one year from the date of notice of the rating decision.

2.  Evidence associated with the claims file subsequent to the February 2013 rating decision is cumulative or redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for ischemic heart disease.

3.  The preponderance of the evidence shows that bilateral hearing loss is manifested by no more than Level I hearing acuity in both ears.

4.  The 10 percent disability rating currently in effect for tinnitus is the maximum schedular rating and the preponderance of the evidence shows that a referral for extraschedular consideration is not warranted.


CONCLUSIONS OF LAW

1.  The February 2013 rating decision that denied the Veteran's service connection claim for ischemic heart disease is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the February 2013 rating decision is not new and material, and therefore, the claim for entitlement to service connection for ischemic heart disease is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).

3.  The criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

4.  The criteria for an initial disability rating in excess of 10 percent for service-connected tinnitus have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(West 2014); 38 C.F.R. § 3.159(b) (2015).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Regarding claims to reopen, VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim; however, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); see also Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007) (the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted.") and VAOPGCPREC 6-2014. 

A VA letter dated in December 2014 satisfied the duty to notify provisions prior to the initial AOJ decision with respect to the Veteran's claim to reopen service connection for ischemic heart disease (claimed as coronary artery disease).  In this regard, the letter explained the meaning of new and material evidence and provided information on how to substantiate his underlying claim for service connection.  The letter also notified the Veteran of how VA determines a disability rating and an effective date if his claim is granted.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter also requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

Regarding the Veteran's increased rating claims for bilateral hearing loss and tinnitus, the Veteran is appealing the initial disability rating assigned to this disability.  The February 2012 rating decision granted the Veteran's service connection claims for hearing loss and tinnitus.  Therefore, such claims are now substantiated.  His filing of a notice of disagreement as to the initial ratings assigned in the February 2012 decision do not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignments trigger VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2015).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The July 2014 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating hearing loss and tinnitus.  Therefore, the Board finds that the Veteran has been informed of what is necessary to achieve the maximum benefit allowed by law for the service-connected disabilities on appeal.

Furthermore, VA has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims. The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, a VA examination report dated in June 2011 with an addendum in January 2012, and lay statements from the Veteran.

The June 2011 VA audiological examination report with an addendum in January 2012 reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran with respect to his bilateral hearing loss and tinnitus.  The examiner documented the results of the audiogram and the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  See also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran has also not indicated that his hearing loss and tinnitus have changed or become worse since the June 2011 VA examination.  Accordingly, the Board finds that the June 2011 VA examination is adequate for adjudication purposes.

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis for Claim to Reopen

The Veteran originally filed a service connection claim for ischemic heart disease in June 2010.  A rating decision dated in June 2011 denied service connection for ischemic heart disease on the basis that although the evidence showed that the Veteran service in the Republic of Vietnam, there was no evidence of a current diagnosis of the claimed disability.  The relevant evidence of record at the time of the June 2011 rating decision consisted of service treatment records, VA treatment records from September 2010 to May 2011, a VA examination dated in March 2010, and lay statements from the Veteran.  The Veteran did not submit a notice of disagreement within one year of the June 2011 rating decision.  Therefore, such rating decision is final based on the evidence then of record.  

The RO received a second service connection claim for coronary artery disease (ischemic heart disease) in August 2012.  The RO denied the claim in February 2013 on the basis that the additional evidence associated with the claims file did not constitute new and material evidence, because it did not related to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  Specifically, the medical evidence of record failed to show that the claimed disability had been clinically diagnosed.  The evidence of record at the time of the February 2013 rating decision included VA treatment records from May 2011 to January 2013.  The Veteran did not submit a notice of disagreement within one year of the February 2013 rating decision.  Accordingly, the February 2013 such rating decision is final based on the evidence then of record.  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The RO received a third service connection claim for coronary artery disease (ischemic heart disease) in June 2014.  The relevant evidence of record received since the June 2011 rating decision includes VA treatment records from August 2013 to January 2015.  The evidence received since the February 2013 rating decision is new in that it was not of record at the time of the decision.  However, the evidence pertaining to the Veteran's service connection claim for ischemic heart disease received since the February 2013 rating decision is not material, as it does not relate to an unestablished fact.  The recent evidence associated with the claims file does not show that the Veteran has a current diagnosis of ischemic heart disease or coronary artery disease.  Accordingly, having determined that new and material evidence have not been submitted, the Veteran's request to reopen the claim of entitlement to service connection for ischemic heart disease (claimed as coronary artery disease) is not warranted.

III.  Criteria and Analysis for Increased Rating Claims

The Veteran contends that he is entitled to a higher disability rating for service-connected bilateral hearing loss and tinnitus.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which in turn, are measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).  The provisions of 38 C.F.R. § 4.85 (2015) establish eleven auditory acuity levels from I to XI.  If hearing loss is service-connected for only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  Tables VI and VII as set forth in section 4.85(h) are used to calculate the rating to be assigned.  

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria indicate that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a) (2015).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  The numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran underwent a VA audiology examination in June 2011.  The VA examination report shows the Veteran had 92 percent speech recognition in his right ear.  The Veteran exhibited puretone thresholds in the right ear of 35 dB at 1000 Hz, 30 dB at 2000 Hz, 35 dB at 3000 Hz and 60 dB at 4000 Hz.  The average decibel loss for the right ear was 40 dB.  The VA examination showed the Veteran had 92 percent speech recognition in his left ear.  The Veteran exhibited puretone thresholds in the left ear of 30 dB at 1000 Hz, 20 dB at 2000 Hz, 50 dB at 3000 Hz and 55 dB at 4000 Hz.  The average decibel loss for the left ear was 39 dB.  

The Board notes that the Veteran did not meet the exception requirements for hearing impairment under 38 C.F.R. § 4.86.  The examiner also did not certify that the use of speech discrimination test was not appropriate.  Therefore, the numerical hearing impairment is determined only by Table VI.  The Veteran's hearing acuity in both ears are assigned to Level I.  Diagnostic Code 6100, Table VII provides a 0 percent disability rating for the hearing impairment demonstrated by the Veteran at the June 2011 VA examination.

The Board notes that a staged rating is not applicable in this case.  The competent medical evidence of record shows that the Veteran's bilateral hearing has not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

In conclusion, the Board notes that the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, the Board finds that the preponderance of the evidence is against the claim and an assignment of a compensable disability rating for bilateral hearing loss on a schedular basis is not warranted.  See 38 C.F.R. § 3.102 (2015).

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria found in the rating schedule for hearing impairment shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence of record shows that the VA examiner determined that the Veteran's hearing impairment had a significant effect on his occupation due to hearing difficulty.  Essentially, his hearing loss is manifested in daily life by trouble hearing.  That is precisely what is contemplated in the schedular criteria.  In addition, the evidence reveals that his bilateral hearing loss has not necessitated any frequent periods of hospitalization or has otherwise rendered impracticable the application of the regular schedular standards.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

Tinnitus

The Veteran contends that his service-connected tinnitus is more disabling than currently evaluated.  The Veteran's service-connected tinnitus is currently assigned a 10 percent disability rating under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).  A 10 percent disability rating is the maximum rating available under this Diagnostic Code.  VA regulation explicitly states that only a single evaluation is provided for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, the currently assigned 10 percent disability rating is the highest rating assignable under Diagnostic Code 6260 and a scheduler disability rating in excess of 10 percent for service-connected tinnitus is not warranted. 

The Board has also considered whether the Veteran's tinnitus should be referred for extraschedular consideration.  The evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected tinnitus with the established criteria found in the rating schedule for tinnitus shows that the rating criteria reasonably describe the Veteran' disability level and symptomatology.  The evidence does not show that the Veteran experiences any symptomatology associated with his tinnitus that is not contemplated by the rating schedule.  The preponderance of the evidence also reveals that there are no factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards.  The Veteran does not argue, and the evidence does not suggest, that symptoms attributable to tinnitus would be more appropriately evaluated under any alternate diagnostic code or that it manifests in symptoms other than persistent noise in both ears.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms of service-connected disabilities that have not been attributed to a specific service-connected disability.  The combined effect of the tinnitus and hearing loss on the Veteran's hearing function is significant, but not so exceptional as not to be accurately assessed by the current evaluations assigned.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for ischemic heart disease is denied.

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss is denied.

Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus is denied.


REMAND

Regarding the Veteran's increased rating for degenerative joint disease of the left hip; the Board must reconsider this issue in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

In this case, the findings of the Veteran's degenerative joint disease of the left hip documented in the most recent VA examination dated in May 2011 do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range of motion testing was conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, further examination is necessary prior to adjudicating the claim.

With respect to the Veteran's increased rating claim for residuals of a gunshot wound, the claims file contains a VA examination dated in May 2011 that evaluated residuals of the Veteran's gunshot wound.  In this regard, the examiner noted that the Veteran injured the gluteus maximus (group 17 muscle) and this injury resulted in uncertainty of movement, stiffness, and sensation of catching on movement.  The examiner did not address whether there was any effects on gait, posture, and interference with sitting, standing, walking, weight-bearing, and balance.  The examiner also did not compare strength and endurance of the left hip to the right hip.  The examination report also does not discuss all of the cardinal signs and symptoms of muscle disability, to include loss of power and fatigue-pain.   Accordingly, the Veteran should be provided with another VA examination to fully evaluate the residuals of the gunshot wound prior to adjudication of the claim.  

Regarding the Veteran's increased rating for surgical scar of the left buttocks, the May 2011 VA examination did not fully evaluate the Veteran's surgical scar.  Specifically, the examiner did not discuss whether the scar was deep, superficial, or unstable.  Thus, another examination of the Veteran's scar of the left buttocks is necessary.  

Concerning the Veteran's increased disability rating for major depressive disorder and anxiety disorder, the Veteran was provided with a VA examination in May 2011.  Thereafter, the Veteran submitted a VA Disability Benefit Questionnaire for mental health disorders filled out by a private psychologist in May 2013.  Based on this evaluation and medical opinion, the RO granted the Veteran's service connection claim for major depressive disorder and anxiety disorder in July 2014 and assigned a 70 percent disability rating, effective June 9, 2010.  The Veteran asserts that his mental disorder warrants a 100 percent disability ability rating.  The RO did not provide the Veteran with another VA examination since the VA examination conducted in May 2011.  The evidence of record since the May 2011 examination indicates that his symptoms may have increased in severity.  Accordingly, the Veteran should be provided with another VA examination.  As the matter of entitlement to TDIU may be affected by the evaluations assigned, that matter is inextricably intertwined with the further adjudications of the increased rating issues.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.  If the Veteran indicates that he has received private treatment for his disabilities on appeal, then attempt to obtain these records after securing the appropriate consent from the Veteran.

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected degenerative joint disease of the left hip with residual shrapnel.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  

The examiner should provide the range of motion of the Veteran's left hip and comment on the degree of functional loss due such factors as pain on motion, weakened movement, excess fatigability, diminished endurance or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left hip is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

Range of motion of the left hip must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should comment as to whether the Veteran has other symptomatology such as impairment of the femur or flail joint.  The examiner should also note the presence of any ankylosis.  The degree of industrial impairment caused by left hip disability should be ascertained.  

An explanation should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3. After directive (1) has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his residuals of gunshot wound of the left buttock and muscle group 17.  The claims file must be made available to the examiner for review, including a copy of this remand, and the examination report should reflect that such review was completed in conjunction with the examination.  In addition to reviewing any current treatment records, the examiner should review the Veteran's service and post-service treatment records so that the muscle group involved, as well as the extent of any nerve damage caused by the shell fragment wound, may be identified.  All indicated tests should be performed and the findings reported in detail.  The examiner should provide a response to the following: 

a.  Indicate whether the Veteran's in-service injury involved a through-and-through injury of the applicable muscle group, as well as whether it was debrided during service, characterized by prolonged infection, sloughing of soft parts, or intermuscular binding and/or scarring. 

b. Identify any current manifestations of any residuals of such muscle injuries as well as the degree of severity of such injuries.  In doing so, the examiner should: 

i. Note the frequency with which the Veteran complains of the cardinal signs and symptoms of muscle disability, to include loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 

ii. Describe any associated scarring, including entrance and exit scars.  Such descriptions should include whether such scars are ragged, depressed, or adherent; indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in the wound area; and whether there is normal firm resistance of muscle compared with the sound side. 

iii. Indicate whether the Veteran's muscles swell and harden abnormally in contraction.  He/she should also state whether there is evidence that the Veteran is unable to keep up with work requirements. 

iv. State whether tests of strength, endurance, and coordinated movements when compared to the sound/uninjured side indicate either positive evidence of impairment or severe impairment of function.   The examiner should address whether there was any effect on gait, posture, and interference with sitting, walking, weight-bearing, and balance.

v. Indicate whether any of the following are present: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscle; (F) atrophy of muscle groups not in the track of the missile; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile. 

c. Include a detailed description of all scars resulting from the GSW and subsequent surgery, whether any scars are painful or tender on objective demonstration, whether they limit function or whether they are poorly nourished with repeated ulceration. 

d. Finally, the examiner should indicate whether the Veteran has any neurological problems associated with his gunshot wound to muscle group 17.  If any such problems are found to exist, the examiner should identify the nerve(s) affected, all manifestations, and the severity thereof should be discussed.  If there is peripheral nerve damage related to the gunshot wound, the examiner should indicate whether the nerve injuries affect entirely different functions from the functions affected by the gunshot wound-related muscle group injuries.  If there is no affected nerve related to the service-connected gunshot wound injuries, the examiner should disassociate any complaints or findings from the gunshot wound residuals. 
      
The examiner should be advised that all questions should be answered, to the extent feasible, so that the Board may rate the Veteran's gunshot wound disabilities in accordance with the specified criteria.  If the examiner is only able to theorize or speculate as to the relationship, if any, between any identified neurological impairment in the left lower extremity and the gunshot wound, this should be so stated.  The degree of industrial impairment caused by residuals of a gunshot wound of the left buttocks should be ascertained.  A complete explanation must be provided for all conclusions reached and opinions expressed.

4. After directive (1) has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his scar of the left buttock.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination. All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner must describe the size and shape of any scar(s) of the left buttock and hip, to include whether there is underlying soft tissue damage or whether the scar is unstable, painful, or causes any limitation of function or other indirect sequalae. If the examiner determines that the scar(s) found on examination results in limitation of function, please discuss the affected part and degree of limitation of function/motion of the affected part.

The degree of industrial impairment caused by left buttocks scarring should be ascertained.  The examiner must provide an explanation for all opinions expressed.  

5. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination to determine the current level of disability caused by his service-connected major depressive disorder and anxiety disorder.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  All pertinent psychiatric manifestations found to be present should be noted in the examination report.  Additionally, the examiner should comment on the extent to which the Veteran's service-connected major depressive disorder and anxiety disorder impairs his occupational and social functioning.

The examiner should provide an explanation in support of all opinions.

6. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal, based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


